Filed 3/4/14 Saliba v. Cal. Interscholastic Federation CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


BRANDON SALIBA et al.,                                               B233531

         Plaintiffs and Appellants,                                  (Los Angeles County
                                                                     Super. Ct. No. BS129443)
         v.

CALIFORNIA INTERSCHOLASTIC
FEDERATION,

         Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Ann I.
Jones, Judge. Affirmed.
         Brandon Saliba and Estephen Saliba, in pro. per., for Plaintiffs and Appellants.
         Fagen Friedman & Fulfrost, Diane Marshall-Freeman, and Cynthia M. Smith, for
Defendant and Respondent.




                                     _____________________________
       This is an appeal from a trial court judgment denying a petition for administrative
mandamus. Appellants Brandon Saliba and Estephen Saliba claim the court erred in
affirming an administrative decision by respondent California Interscholastic Federation
(CIF). After a CIF panel concluded that appellants’ mother, Sylvia Saliba (Mrs. Saliba),
presented false information to obtain athletic eligibility for her sons, they were banned
from competition for one year. We affirm the judgment.
                    FACTUAL AND PROCEDURAL SUMMARY
       Appellants were successful swimmers at Saint John Bosco High School (St.
Bosco) in Bellflower. Brandon was in the ninth grade, and Estephen was in the 10th
grade. Sometime after Brandon was diagnosed with attention deficit hyperactivity
disorder (ADHD), Mrs. Saliba decided to transfer both sons to Mater Dei High School
(Mater Dei) in Orange County, because of what she understood to be its allegedly
superior programming for Brandon’s special needs. In order to participate in swimming
competitions at Mater Dei, appellants needed approval from respondent CIF, a voluntary
nonprofit organization authorized by the California Legislature to govern regional and
                                    1
statewide interscholastic activities. The principal function of CIF is to establish rules of
eligibility and competition that are enforced by its member schools, which include both
St. Bosco and Mater Dei.
       The CIF bylaws govern the eligibility of student athletes at its member schools.
                      2
CIF Bylaw 207.A.(3) governs transfers to a member school during the ninth grade with
unlimited interscholastic athletic eligibility, which allows competition at the varsity level.

1
        “The CIF was organized at a high school athletic convention held at the Y.M.C.A.
Field House in Los Angeles on March 28, 1914. It is now one of 50 state associations
that belong to the National Federation of State High School Associations. Generally, the
rules recommended by the national body are adopted by the CIF. (CIF Southern Section
1986-1987 Blue Book, p. 16.) [¶] The CIF was legislatively recognized in 1981 as a
voluntary organization with responsibility for administering interscholastic athletics in
California secondary schools. (Ed. Code, § 33353.)” (Jones v. California Interscholastic
Federation (1988) 197 Cal.App.3d 751, 756-757, fn. omitted.)
2
       CIF Bylaws are from the CIF Southern Section 2010-2011 Blue Book.
                                              2
Pursuant to CIF Bylaw 207.B.(1), all other students seeking transfers will have only
limited eligibility for one year, which prohibits competition at the varsity level.
However, under a hardship waiver, students may be able to transfer schools with
unlimited eligibility. CIF Bylaw 208 defines a hardship as an unforeseeable,
unavoidable, and uncorrectable circumstance that burdens the student’s family, such as a
valid change of residence. Finally, CIF Bylaw 202 allows the CIF to disqualify students
from interscholastic athletics when a parent provides false information regarding
eligibility on behalf of a student, even if the student is unaware of his or her parent’s
conduct.
       Seeking help with the transfer, Mrs. Saliba emailed Monty McDermott, the
athletics director at St. Bosco. She asked for assistance in completing a hardship waiver
(CIF Bylaw 208), which would allow Estephen to transfer to Mater Dei with Brandon,
who would have qualified under the rule allowing transfers during a student’s first year of
high school (CIF Bylaw 207.A.(3)). McDermott wrote that hardship petitions “are very
difficult to obtain,” and are normally only possible in cases of “‘unforeseeable,
unavoidable and uncorrectable’ circumstances,” such as the “divorce of parents . . . [and]
change of custody.” He advised that the family was unlikely to succeed in demonstrating
these circumstances to obtain a hardship waiver.
       Mrs. Saliba completed a Form 207, the Athletic Transfer Eligibility Application,
for each of her sons. On Estephen’s form, the box for a “limited eligibility” transfer was
checked. The section for the family’s current address was left blank, but their former
address was listed as 4620 Harvey Way in Long Beach. After Mrs. Saliba submitted the
paperwork to St. Bosco, the principal signed it. However, when the form was submitted
to Mater Dei for approval, the “limited eligibility” box was no longer checked. Instead,
the form indicated a transfer pursuant to a “valid change of residence,” which would
allow for unlimited eligibility. In addition, it listed the family’s current address as 13062
Blackbird in Garden Grove. Brandon’s paperwork showed signs that it had been altered
to list the same address as his current address. Nevertheless, CIF permitted appellants to


                                              3
transfer to Mater Dei in January 2010 with unlimited eligibility. Brandon transferred
based on CIF Bylaw 207.A.(3), and Estephen based on a valid change of address, which
qualified as a hardship pursuant to CIF Bylaw 208.
       In April 2010, appellants traveled with the Mater Dei swimming team to compete
at their former high school, St. Bosco. Following the competition, they were seen
entering their allegedly former address at 4620 Harvey Way in Long Beach. The CIF-
Southern Section (CIF-SS) was advised that appellants had not changed their address, as
represented on the transfer forms. As a result, on May 3, 2010, staff from Mater Dei and
CIF-SS met and discovered the discrepancies in appellants’ paperwork. At an interview
with the representatives, Mrs. Saliba said she and her sons moved to Garden Grove in
August 2010 because of marriage problems. As proof, she offered her checkbook that
listed an address in Garden Grove. However, in response to questions about the
difficulties transporting appellants to school and activities, Mrs. Saliba responded, “I live
in Long Beach.” Mrs. Saliba also confirmed that she completed appellants’ transfer
forms without any outside help.
       On May 5, 2010, CIF-SS Commissioner James T. Staunton wrote to the principal
of Mater Dei with findings from the meeting. He confirmed that there was no evidence
that the family satisfied the requirements of a valid change of residence. He cited
evidence that Mrs. Saliba’s car was seen parked at the family’s Harvey Way address, the
transfer forms showed signs of being altered, the owner of the property at Mrs. Saliba’s
alleged Garden Grove address lived on the same Harvey Way block as the Saliba family,
and Mrs. Saliba was unlikely to obtain a work transfer to Orange County. Based on this
information, he concluded “that the family falsified information to gain immediate
eligibility for Estephen and Brandon” in violation of CIF Bylaw 202. As a result, he
declared appellants ineligible for interscholastic competition through May 5, 2011. He
noted that Brandon “might otherwise have been eligible under Bylaw 207 but due to
questions on the validity of the move, he too is declared ineligible.” Appellants requested
an appeal of the decision before the State CIF Appeals Panel.


                                              4
       At the appellate hearing in June 2010, appellants were present, represented by
                                                                           3
attorney James V. Kosnett, with their father, Shuki Saliba (Mr. Saliba). All parties
presented oral and documentary evidence. Mr. Saliba and appellants said that they lived
with Mrs. Saliba in Long Beach. Appellants described a situation when Mrs. Saliba
drove them to school, but first stopped at their alleged Garden Grove address for Mater
Dei staff to conduct a home visit. They claimed they “didn’t know where [they] were
going . . . [and] followed her because [they had] to listen to [their] mom . . . .” Kosnett
acknowledged that “Mrs. Saliba went about this completely the wrong way, and she did
erase the address, which was not true and she tried to . . . get an exception . . . on the
basis of the presentation of . . . this Garden Grove address . . . . [W]e accept that. We
admit that.” He continued, “Mrs. Saliba did this on her own. Mr. Saliba was not aware
of what she was doing. He was not aware of the fact that she gave a . . . false address and
that that was her strategy.” Kosnett asked the panel not to punish appellants for the
“well-intentioned but totally misguided” efforts of Mrs. Saliba. He said she “was
deceptive and . . . fooled the boys too.”
       The panel upheld the decision of CIF-SS. It denied interscholastic competition for
appellants at Mater Dei through May 5, 2011 based on the fact that Mrs. Saliba had
provided false information to gain eligibility. The panel confirmed that the St. Bosco
principal signed the form submitted for Estephen with the understanding that the family
was applying for limited eligibility, and not unlimited eligibility. It found that the forms
“show[ed] signs of being altered” by Mrs. Saliba after they had been submitted to the
principal at St. Bosco. The panel also confirmed that appellants lived in Long Beach, and
never lived in Garden Grove. As a result, on June 12, 2010, the panel affirmed the CIF-
SS decision to disqualify appellants pursuant to CIF Bylaw 202.




3
     The transcript from the appeals panel hearing listed father’s first name as “Shuki.”
However, the panel’s written decision spelled it as “Shukri.”
                                               5
         Appellants filed a petition for a writ of administrative mandate on November 24,
     4
2010. They claimed the panel hearing was unfair, panelists abused their discretion,
evidence was insufficient to support the finding, a fundamental right was at issue, they
had exhausted all administrative remedies, and relevant evidence was improperly
excluded at the hearing. Appellants requested damages and attorney fees. On the same
day, Mrs. Saliba filed an application to appoint herself as guardian ad litem for her sons.
In their opening brief, appellants argued that Brandon was eligible for a transfer under
CIF Bylaw 207, Estephen was entitled to a transfer under CIF Bylaw 208, and Mrs.
Saliba committed no fraud. Respondent claimed substantial evidence supported the
panel’s decision.
         In April 2011, the trial court denied appellants’ petition pursuant to Code of Civil
                            5
Procedure section 1094.5. In its statement of decision, the court presented the
dispositive issue as whether “the CIF abuse[d] its discretion in concluding that both
Students had violated CIF Bylaw 202 when Mrs. Saliba submitted false or fraudulent
information concerning their residence in order to obtain unlimited athletic eligibility for
her sons. . . .” It found substantial evidence supported the panel’s findings. After the
trial court judgment, appellants filed a motion to augment in the trial court. On April 27,
2011, the court struck the motion because it was filed by Mrs. Saliba and appellants were
still represented by counsel. On May 13, 2011, Mrs. Saliba filed a substitution of
attorney order, so that she could represent herself. The court deemed her motion to




4
       Appellants’ petition stated that they “petition this Court for a Writ of
Administrative Mandamus under Code of Civil Procedure § 1094.5 or Writ of Mandate
under CCP §1085 . . . .” In its ruling on the petition, the trial court noted that appellants
had failed to specify which type of writ they were seeking. The court found that “they
are challenging the sufficiency of the evidence upon which the administrative agency
predicated its decision. Accordingly, the Court shall consider this Petition as one for an
Administrative Writ of Mandate” pursuant to section 1094.5.
5
         All subsequent statutory references are to the Code of Civil Procedure.
                                               6
augment to be a motion for reconsideration pursuant to section 1008, and denied it as
                                                         6
untimely. Appellants filed a timely notice of appeal.
                                        DISCUSSION
       Appellants’ briefing is noticeably deficient, lacking section headings, relevant
citations to legal authority, and substantive legal argument. However, because
respondent identified and addressed appellants’ legal issues, we are able to analyze their
three main contentions below.
                                                I
       Appellants argue the evidence was insufficient to support the trial court’s
judgment affirming the CIF-SS panel’s finding on Mrs. Saliba’s fraudulent conduct, and
the resulting decision to render them ineligible for one year.
       Section 1094.5 provides for the issuance of a writ of mandate “[w]here the writ is
issued for the purpose of inquiring into the validity of any final administrative order or
decision made as the result of a proceeding in which by law a hearing is required to be
given, evidence is required to be taken, and discretion in the determination of facts is
vested in the inferior tribunal, corporation, board, or officer . . . .” (§ 1094.5, subd. (a).)
“[W]hen the underlying administrative decision does not involve or affect a fundamental
vested right, the trial court reviews the entire administrative record to determine whether
the findings are supported by substantial evidence and whether the agency committed any
errors of law. [Citations.] When considering all relevant evidence within the
administrative record, the trial court cannot lose sight that it is for the administrative
agency to weigh the preponderance of conflicting evidence, as the court may reverse an
administrative decision only if, based on the evidence before the administrative entity, a
reasonable person could not have reached the conclusion reached by that agency.
6
       There was an initial problem with this appeal. Appellants had counsel at the
hearing before the State CIF Appeals Panel and at the trial court proceedings. At the
time, they were minors and appeared through Mrs. Saliba as guardian ad litem. But Mrs.
Saliba is not an attorney, and could not have represented them in court. When both
minors gained the age of majority, this delayed appeal was allowed to proceed with
appellants appearing in propia persona.
                                               7
[Citation.] . . . On appeal, our function is identical to that of the trial court, as we too must
determine whether substantial evidence supports the administrative decision. [Citations.]
This deferential standard requires us to presume the correctness of the administrative
ruling, as all reasonable doubts must be resolved in favor of it. [Citations.]” (Ryan v.
California Interscholastic Federation-San Diego Section (2001) 94 Cal.App.4th 1048,
1077-1078, fns. omitted (Ryan).)
        CIF Bylaw 202 requires that information “provided in regard to any aspect of the
eligibility of a student must be true, correct, accurate and complete.” It allows for
disqualification of a student athlete if any “persons associated with the student or the
school . . . provided false information in order to fraudulently gain favorable eligibility
status for a student . . . whether the student was aware of the fraudulent information or
not.”
        Here, there is substantial evidence to support the finding that Mrs. Saliba provided
false information to obtain interscholastic eligibility for her sons at Mater Dei. At the
hearing before the State CIF Appeals Panel, appellants’ attorney conceded that Mrs.
Saliba “was deceptive.” He described how she “went about this completely the wrong
way, and she did erase the address, which was not true and she tried to . . . get an
exception . . . on the basis of the presentation of . . . this Garden Grove
address . . . . [W]e accept that. We admit that.” He also admitted it was Mrs. Saliba’s
strategy to give a false address. The transfer forms submitted for appellants indicate her
misconduct. When she sent the form to St. Bosco, she neglected to include a current
address. But when Mater Dei received the same form, her alleged Garden Grove address
was listed. This suggests that Mrs. Saliba attempted to conceal her alleged move from St.
Bosco. In addition, appellants, Mrs. Saliba, and Mr. Saliba admitted that they still lived
together as a family in Long Beach. Finally, appellants described how Mrs. Saliba took
them to the Garden Grove address before school one day so that Mater Dei could see
them at the residence. Thus, substantial evidence showed that Mrs. Saliba’s listing of a
Garden Grove address as the family’s current residence was false, she improperly altered


                                               8
the form after submitting it to St. Bosco, and she engaged in fraudulent conduct in an
effort to obtain athletic eligibility for her sons.
       In their defense, appellants claim the family maintains two addresses for personal
reasons, the forms Mrs. Saliba submitted were not fraudulent, CIF-SS officers failed to
consider that the move was motivated by Brandon’s special needs, and Mrs. Saliba did
not understand the rules. Nevertheless, there was substantial evidence before the trial
court that Mrs. Saliba provided false information in an effort to obtain athletic eligibility
for her sons. The evidence is overwhelming that Mrs. Saliba represented that she and her
sons moved to Garden Grove, but never actually lived there. Accordingly, the trial court
did not err in denying appellants’ petition for a writ of administrative mandate.
                                                II
       Appellants appear to contend that CIF-SS deprived them of due process. They
argue they were unable to examine witnesses or offer evidence in unspecified
proceedings. Appellants also claim that the same CIF administrative body that heard
their eligibility appeal also rendered their initial eligibility determination.
       The federal Constitution requires due process claimants to demonstrate a
recognized liberty or property interest. (See Ryan, supra, 94 Cal.App.4th at p. 1059.) In
Ryan, the court determined that students have no such interest in interscholastic activities.
(Ibid.) Similarly, appellants here have no recognized right to compete in swimming at
Mater Dei. Under the California Constitution’s due process provisions, a claimant need
not demonstrate a property or liberty interest if he or she can identify a statutorily
conferred benefit or interest. (Id. at pp. 1069, 1071.) As the Ryan court held, no statutes
confer a benefit on students to participate in interscholastic activities. (Id. at pp. 1072-
1073.) Accordingly, appellants have no statutory right to swim for Mater Dei.
       The Ryan court also held that, even though a student can demonstrate no
cognizable due process interest under the federal and California Constitutions, the CIF
framework minimized the risk of erroneous deprivation of the student’s claimed interest
in interscholastic competition. (Ryan, supra, 94 Cal.App.4th at pp. 1074-1075.) As a


                                                9
result, it found the CIF eligibility regulations did not violate the student’s interests. (Id.
at p. 1076.) The court explained that the regulations provided for CIF’s written decisions
to be distributed with adequate notice, the student’s ability to appeal and participate in a
full evidentiary hearing, his legal representation, and his opportunities to present
evidence and confront witnesses. (Id. at pp. 1067-1068.) Here, appellants were provided
with adequate process under similar CIF eligibility regulations. At the preliminary
meeting with CIF-SS staff, Mrs. Saliba provided testimony and evidence to support her
case. At the later hearing before the State CIF Appeals Panel, appellants were
represented by counsel, and had the opportunity to testify, present evidence, and examine
witnesses. Mrs. Saliba’s alleged falsification of the documents was a central focus of the
proceedings. Like the student in Ryan, appellants were provided with process that did not
risk the erroneous deprivation of their interests.
       As to appellants’ claim that the same agency that issues preliminary eligibility
decisions also handles the appeals process, the evidence indicates otherwise. CIF-SS
Commissioner Staunton rendered the first decision on appellant’s eligibility. The appeal
to the State CIF Appeals Panel was held at a separate office with different panel
members. Thus, the evidence does not support appellants’ claim, and shows no violation
of due process.
                                              III
       Finally, appellants’ briefs contain references to several statutes, but they fail to
raise issues and arguments sufficient for appellate review.
       “In order to demonstrate error, an appellant must supply the reviewing court with
some cogent argument supported by legal analysis and citation to the
record. . . . Similarly, we may disregard conclusory arguments that are not supported by
pertinent legal authority or fail to disclose the reasoning by which the appellant reached
the conclusions he wants us to adopt. [Citations.]” (City of Santa Maria v. Adam (2012)
211 Cal.App.4th 266, 286-287 [declining to consider arguments where appellant omitted
any explanation of how claimed errors caused harm, neglected to include citations to


                                              10
record, and failed to supply cogent argument with legal basis]; see Kaufman v. Goldman
(2011) 195 Cal.App.4th 734, 743 [deeming waived appellant’s contentions without
citations to supporting cases or statutes].) In addition, “‘[e]ach point in an appellate brief
should appear under a separate heading, and we need not address contentions not
properly briefed. [Citations.]’ [Citations.]” (Tilbury Constructors, Inc. v. State Comp.
Ins. Fund (2006) 137 Cal.App.4th 466, 482.)
         Appellants referenced at least four statutes in their opening brief: “Section 504 of
the Rehabilitation Act of 1973, . . . the Americans with Disabilities Act (ADA),” “the
Student Success Act (H.R.5) Introduced by Rep. Rokita on June 19, 2013,” and “[t]he
Privacy Act of 1974 by the Department’s regulations at 34 C.F.R. 5b.9(b) . . . .” They
also included brief descriptions of the purpose of each law. However, appellants did not
connect the laws to any issues or facts in this case or offer arguments supporting the
statutes’ applicability. Then, in their reply brief, appellants argued that “administrative
officers abused their discretion of (HIPPA) by disclosing personal Medical records to
third parties,” but cited to no supporting facts. Under a separate heading, they wrote that
“UNITED STATES DEPARTMENT OF EDUCATION _Under OCR enforces the
following laws: [¶] (1) Tittle [sic] VI of the Civil Rights Act of 1964 . . . . [¶] (2) Title
IX of the Education Amendments of 1972 . . . . [¶] (3) Section 504 of the Rehabilitation
Act of 1973 . . . . [¶] [and] (4) The Privacy Act of 1974 . . . . ” After this list, they
indicated that CIF does not adhere to “all codes,” but failed to specify facts to support
their argument. Appellants made no use of separate headings for each claim, failed to
provide sufficient legal arguments, did not include adequate statements of law, and
omitted citations to the administrative record. While we are aware of the challenges
facing appellants appearing before us in propia persona, these arguments are perfunctory,
so we do not reach their merits. A litigant who proceeds in propia persona is entitled to
the same consideration and held to the same procedural standards as other litigants and
attorneys. (See Burnete v. La Casa Dana Apartments (2007) 148 Cal.App.4th 1262,
1267.)


                                              11
          Respondent raises several affirmative defenses to address these perfunctory
claims. It argues that we should reject the contentions because they were not asserted
before the trial court, appellants’ brief was legally insufficient and inappropriately pled,
and their case is moot. In light of our conclusions above, we need not address these
points.
                                       DISPOSITION
          The judgment is affirmed. The parties are to bear their own costs on appeal.


          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                                 EPSTEIN, P. J.


We concur:




WILLHITE, J.




MANELLA, J.




                                              12